 
 
I 
108th CONGRESS 2d Session 
H. R. 5032 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. Saxton introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the Nuclear Regulatory Commission to consider certain criteria in relicensing nuclear facilities, and to provide for an independent assessment of the Oyster Creek Nuclear Generating Station by the National Academy of Sciences prior to any relicensing of that facility. 
 
 
1.Congressional findingsThe Congress finds the following: 
(1)The Oyster Creek Nuclear Generating Station, operating for over 35 years, is the oldest nuclear facility in the country. 
(2)More than 3,500,000 people now reside within a 50-mile radius of Oyster Creek. 
(3)Nuclear power plants have been identified as inviting targets for terrorist attacks. 
(4)It is necessary to assess the safety, performance, and reliability of the Nation’s oldest operating reactor. 
(5)An independent assessment will help in determining if the plant can continue to maintain adequate levels of safety. 
2.Relicensing criteria for nuclear facilitiesSection 182 of the Atomic Energy Act of 1954 (42 U.S.C. 2232) is amended by adding at the end the following new subsection: 
 
e.In determining whether to approve an application for relicensing, the Commission shall evaluate the facility with respect to health risks, vulnerability to terrorist attack, evacuation plans, population increases, ability to store nuclear waste, safety and security record, and the impact of a nuclear accident.. 
3.Independent assessment of oyster creek nuclear generating station 
(a)In generalThe Nuclear Regulatory Commission shall not relicense the Oyster Creek Nuclear Generating Station until— 
(1)at least 90 days have expired after it has transmitted under subsection (e) the recommendations from the National Academy of Sciences; and 
(2)it has given appropriate consideration to those recommendations. 
(b)Assessment by national academy of sciencesThe Nuclear Regulatory Commission shall enter into an arrangement with the National Academy of Sciences to provide, with respect to the Oyster Creek Nuclear Generating Station, an independent assessment of safety performance along with recommendations for relicensing and relicensing conditions. 
(c)FunctionsPursuant to guidelines provided by the Nuclear Regulatory Commission, the National Academy of Sciences shall— 
(1)provide an independent assessment of the conformance of Oyster Creek Nuclear Generating Station to its design and licensing bases, including appropriate reviews at the site and corporate offices; 
(2)provide an independent assessment of operational safety performance, identifying risk factors where appropriate; 
(3)provide an independent assessment of health risks, vulnerability to terrorist attack, evacuation plans, population increases, ability to store nuclear waste, safety and security record, and the impact of a nuclear accident; 
(4)evaluate the effectiveness of licensee self-assessments, corrective actions, and improvement plans; and 
(5)determine the cause or causes of safety problems and assess overall performance. 
(d)AccessThe Nuclear Regulatory Commission shall issue such orders as are necessary to ensure appropriate access for the National Academy of Sciences to carry out this section. 
(e)ReportNot later than 180 days after the date of enactment of this Act, the Nuclear Regulatory Commission shall transmit to the Congress the report received from the National Academy of Sciences under this section. 
 
